DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed March 18, 2022 are acknowledged.
Examiner acknowledges amended claim 2 and 5.
Examiner acknowledges cancelled claims 1 and 4.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is rendered indefinite because the claim includes fiber and fibers.  The claim is rendered indefinite because it is unclear if a single fiber can be placed in three or more directions onto a plane or if the composite material includes three or more fibers that can be placed in three 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerez, U.S. Pre Grant Publication 2017/0226674 in view of Osaki et al., “Why are Bagworm’s Silks Mechanically Strong?”, Polymer Preprints, 2001, Vol. 50, No. 14, pp. 3493-3494.
	Regarding claims 2 and 6, Jerez discloses composite structures comprising silk fiber with
at least one non-silk polymer wherein the non-silk polymer can include a thermoplastic polymer
and/or thermoset polymer [0006, 0011, 0014 and 0041]. Paragraph 0038 discloses that any silk
fiber can be used. Additionally, paragraph 0052 discloses long fiber reinforced polyurethane
[resin] wherein the fibers are silk fibers. Paragraph 0069 of Jerez discloses a three-dimensional fiber reinforced polymer composite that incorporate fibers in the x-direction, y-direction and z-
direction.  Paragraph 0074 of Jerez discloses carbon fibers combined with silk fibers to make a hybrid thread used in fiber reinforced polymer materials.  See also paragraph 0075 of Jerez.

	Jerez is silent to the silk fiber being formed from bagworms. Jerez discloses any silk
fiber can be used. Jerez also discloses the use of spider silk [0038]. Osaki discloses that the elastic modulus of a thread from bagworm [Eumeta minuscula] is considerably higher than the elastic modulus of the thread of spiders [pp.3493]. One of ordinary skill in the art before the effective filing date of invention would utilize bagworm silk fibers as the silk fibers in Jerez for the benefit of obtaining a composite that has enhanced elastic modulus.

	Regarding claim 3, paragraph 0041 of Jerez discloses that the silk fibers can be combined
with resin and other fibers such as carbon fiber, fiberglass, natural fibers, Kevlar.

	Regarding claim 5, paragraph 0069 of Jerez discloses a composite using silk cloth that is
knitted in different weaves.

	Regarding claim 7, paragraph 0052 of Jerez discloses that the silk fibers are present in the
amount of 20 wt% to 50 wt% of a long-fiber reinforced polyurethane.


Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite that the reinforcing fibers containing the bagworm silk threads are placed in three or more directions onto a plane.  Applicant argues that Jerez does not disclose the fibers placed in three directions on the plane.  Applicant’s amended claim recites onto a plane, not requiring the fiber directions to be in the same plane.  Paragraph 0069 of Jerez discloses a three-dimensional fiber reinforced polymer composite that incorporate fibers in the x-direction, y-direction and z-direction which satisfies the limitation of the fibers placed in three directions on a plane. Applicant’s claim does not require the three or more directions to be on the same plane.  Applicant’s arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786